Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This communication is in response to applicant’s filing dated 09/06/2019. Claims 1-20 are currently pending.

Information Disclosure Statement (IDS)
The information disclosure statement (IDS) submitted on 12/06/2019 has been considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority Application No. KR1020190101919 filed on 08/20/2019.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Approaching vehicle tracker, an acquirer configured to, a TTC calculator configured to, a collision determiner, a lane change determiner configured to, an inputter configured to, a learning processor configured to, an outputter configured to in claims 11-20. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Approaching vehicle tracker, an acquirer configured to, a TTC calculator configured to, a collision determiner, a lane change determiner configured to, an inputter configured to, a learning processor configured to, an outputter configured to in claims 11-20. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	In particular, the recitations, “Approaching vehicle tracker, an acquirer configured to, a TTC calculator configured to, a collision determiner, a lane change determiner configured to, an inputter configured to and Outputter are limitations that invoke 35 U.S.C. 112(f). It is unclear what structure corresponds to each of the claimed Approaching vehicle tracker, an acquirer configured to, a TTC calculator configured to, a collision determiner, a lane change determiner configured to, an inputter configured to and Outputter configured to, examiner is unable to find the corresponding structure in the specification. It is unclear what structure corresponds to each of the claimed limitations. Therefore, claims 11-20 are rejected under 35 U.S.C. 112(b). Appropriate correction is required.
Claim 9-10 and 19-20 recites the limitation “the ITS server”.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn Hyun Chan et al., KR20160004115A, in view of Masahide Nakamura, US 20180326981A1, hereinafter referred to as Chan and Nakamura, respectively.
Regarding claim 1, Chan discloses a method for controlling an apparatus for controlling driving of a vehicle, comprising:  
5checking approaching vehicles located in a predetermined distance with respect to a host vehicle (The preceding vehicle recognition module recognizes the first vehicle and the driving lane first by image-processing the front image, and recognizes the second vehicle by secondly detecting the first vehicle when the detected value matches a predetermined threshold value. The first vehicle may be finally recognized through the second recognition result – See at least ¶10); 
acquiring at least one of driving environment information comprising vehicle information of a preceding vehicle located in front of the host vehicle among the approaching vehicles (A preceding vehicle recognition module for recognizing the preceding vehicle with at least one of an output radar module, the front image and the detected value, and outputting a symbol or a recognition sound to a cluster when the preceding vehicle is recognized, and the preceding vehicle is recognized and follows the preceding vehicle – See at least ¶8),
controlling the host vehicle in an adaptive cruise mode so that a distance between the host vehicle and the preceding vehicle or the following vehicle is maintained within a predetermined distance based on the driving environment information of the host vehicle and the vehicle information of the preceding vehicle or the following vehicle (In the smart cruise control system, i.e. adaptive cruise control system, of the vehicle according to the present invention, when the smart cruise control is executed, the vehicle speed can be automatically controlled to maintain the distance between the vehicle and the vehicle according to the recognized driving direction of the preceding vehicle – See at least ¶16).

Chan fails to explicitly disclose 15controlling the host vehicle in an adaptive avoidance mode when the distance between the host vehicle and the preceding vehicle, or the distance between the host vehicle and the following vehicle is not maintained within the predetermined distance.
Control device may calculate the target route such that the subject vehicle does not enter the object area which is set for an avoidance object, i.e. avoidance mode, may calculate the target route such that an area in which the object area and a possible existence area of the subject vehicle overlap each other is less than a predetermined value. Object area is set such that the distance between the subject vehicle and the avoidance object does not become less than a predetermined value or such that the distance between the subject vehicle and the avoidance object is maintained at a predetermined threshold – See at least ¶56).
Chan discloses a smart cruise control system for an autonomous vehicle.
Nakamura teaches a travel control device for controlling speed of an autonomous vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chan and include the feature of controlling the host vehicle in an adaptive avoidance mode when the distance between the host vehicle and the preceding vehicle, or the distance between the host vehicle and the following vehicle is not maintained within the predetermined distance, as taught by Nakamura, to control a vehicle at a set speed in order to avoid collision with other vehicles.

Regarding claim 9, Chan fails to explicitly disclose acquiring and tracking the vehicle information of the approaching vehicle for a predetermined time; acquiring road traffic information from the ITS server for the predetermined time; and analyzing a driving pattern of the approaching vehicle based on the tracking information and the road traffic information of the approaching vehicle for the predetermined time.
However, Kakamura teaches acquiring and tracking the vehicle information of the approaching vehicle for a predetermined time; acquiring road traffic information from the ITS server for the predetermined time; and analyzing a driving pattern of the approaching vehicle based on the tracking information and the road traffic information of the approaching vehicle for the predetermined time (The output device according to one or more embodiments of the present invention may output various information items regarding the travel assistance to external devices such as Intelligent Transport Systems (ITS) via the communication device. The external devices such as Intelligent Transport Systems use the information regarding the travel assistance, i.e.  including the speed of the vehicle, steering information, traveling route, etc., for the traffic management of a plurality of vehicles– See at least ¶38. The control device acquires the speed of the subject vehicle from the vehicle speed sensor. The speed of the subject vehicle can also be acquired, i.e. tracking vehicle information, on the basis of a variation over time, i.e. predetermined time, of the position of the subject vehicle – See at least ¶58).
Chan discloses a smart cruise control system for an autonomous vehicle.
Nakamura teaches a travel control device for controlling speed of an autonomous vehicle.


Regarding claim 11, Chan discloses an apparatus for controlling driving of a vehicle, comprising: 
an approaching vehicle tracker configured to check approaching vehicles located in a 5predetermined distance with respect to a host vehicle (The preceding vehicle recognition module recognizes the first vehicle and the driving lane first by image-processing the front image, and recognizes the second vehicle by secondly detecting the first vehicle when the detected value matches a predetermined threshold value. The first vehicle may be finally recognized through the second recognition result – See at least ¶10); 
an acquirer configured to acquire at least one of driving environment information including vehicle information of the host vehicle and road traffic information, vehicle information of a preceding vehicle located in front of the host vehicle among the approaching vehicles, or vehicle information of a following vehicle located behind the host vehicle (A preceding vehicle recognition module for recognizing the preceding vehicle with at least one of an output radar module, the front image and the detected value, and outputting a symbol or a recognition sound to a cluster when the preceding vehicle is recognized, and the preceding vehicle is recognized and follows the preceding vehicle – See at least ¶8); and  
10an adaptive driving controller configured to control the host vehicle in an adaptive cruise mode so that a distance between the host vehicle and the preceding vehicle or the following vehicle is maintained within a predetermined distance, based on the driving environment information of the host vehicle and the vehicle information of the preceding vehicle or the following vehicle (In the smart cruise control system, i.e. adaptive cruise control system, of the vehicle according to the present invention, when the smart cruise control is executed, the vehicle speed can be automatically controlled to maintain the distance between the vehicle and the vehicle according to the recognized driving direction of the preceding vehicle – See at least ¶16).

Chan fails to explicitly disclose control the host vehicle in an adaptive avoidance mode when the set 15distance between the host vehicle and the preceding vehicle or the distance between the host vehicle and the following vehicle is not maintained within the predetermined distance.
However, Nakamura teaches control the host vehicle in an adaptive avoidance mode when the set 15distance between the host vehicle and the preceding vehicle or the distance between the host vehicle and the following vehicle is not maintained within the predetermined distance (Control device may calculate the target route such that the subject vehicle does not enter the object area which is set for an avoidance object, i.e. avoidance mode, may calculate the target route such that an area in which the object area and a possible existence area of the subject vehicle overlap each other is less than a predetermined value. Object area is set such that the distance between the subject vehicle and the avoidance object does not become less than a predetermined value or such that the distance between the subject vehicle and the avoidance object is maintained at a predetermined threshold – See at least ¶56).
Chan discloses a smart cruise control system for an autonomous vehicle.
Nakamura teaches a travel control device for controlling speed of an autonomous vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chan and include the feature of controlling the host vehicle in an adaptive avoidance mode when the distance between the host vehicle and the preceding vehicle, or the distance between the host vehicle and the following vehicle is not maintained within the predetermined distance, as taught by Nakamura, to control a vehicle at a set speed in order to avoid collision with other vehicles.

Regarding claim 19, Chan fails to explicitly disclose acquiring and tracking the vehicle information of the approaching vehicle for a predetermined time; acquiring road traffic information from the ITS server for the predetermined time; and analyzing a driving pattern of the approaching vehicle based on the tracking information and the road traffic information of the approaching vehicle for the predetermined time.
The output device according to one or more embodiments of the present invention may output various information items regarding the travel assistance to external devices such as Intelligent Transport Systems (ITS) via the communication device. The external devices such as Intelligent Transport Systems use the information regarding the travel assistance, i.e.  including the speed of the vehicle, steering information, traveling route, etc., for the traffic management of a plurality of vehicles– See at least ¶38. The control device acquires the speed of the subject vehicle from the vehicle speed sensor. The speed of the subject vehicle can also be acquired, i.e. tracking vehicle information, on the basis of a variation over time, i.e. predetermined time, of the position of the subject vehicle – See at least ¶58).
Chan discloses a smart cruise control system for an autonomous vehicle.
Nakamura teaches a travel control device for controlling speed of an autonomous vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chan and include the feature of acquiring and tracking the vehicle information of the approaching vehicle for a predetermined time; acquiring road traffic information from the ITS server for the predetermined time; and analyzing a driving pattern of the approaching vehicle based .

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn Hyun Chan et al., KR20160004115A, in view of Masahide Nakamura, US 20180326981A1, as applied to claims 1 and 11 above, in view of Kenta Kawamoto, US 20180259956A1, and further in view of Lu et al., US 20200258320 A1, hereinafter referred to as Chan, Nakamura, Kawamoto and Lu, respectively.
Regarding claim 2, the combination of Chan and Nakamura fails to explicitly disclose receiving the driving environment information of the host vehicle and the vehicle information of the preceding vehicle and the following vehicle based on a downlink grant of a 5G network connected to operate the host vehicle equipped with the apparatus for controlling driving of a vehicle in an autonomous driving mode, and at least a part of the driving environment information of the host vehicle is received from 25an intelligent transport system (ITS) server connected to the 5G network.
However, Kawamoto teaches receiving the driving environment information of the host vehicle and the vehicle information of the preceding vehicle and the following vehicle to operate the host vehicle equipped with the apparatus for controlling driving of a vehicle in an autonomous driving mode (Driving control apparatus of an aspect of the present disclosure includes an operation section, a detection section, a learning section, and an action control section. The operation section accepts driving operation input of a driver driving a moving object. The detection section detects a state of the moving object – See at least ¶11).
Chan discloses a smart cruise control system for an autonomous vehicle.
Nakamura teaches a travel control device for controlling speed of an autonomous vehicle. Kawamoto teaches a drive control system for an autonomous vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chan and Nakamura and include the feature of receiving the driving environment information of the host vehicle and the vehicle information of the preceding vehicle and the following vehicle based on a downlink grant of a 5G network connected to operate the host vehicle equipped with the apparatus for controlling driving of a vehicle in an autonomous driving mode, and at least a part of the driving environment information of the host vehicle is received from 25an intelligent transport system (ITS) server connected to the 5G network, as taught by Kawamoto, to control a vehicle at a set speed in order to avoid collision with other vehicles.

The combination of Chan, Kakamura and Kawamoto fails to explicitly disclose based on a downlink grant of a 5G network connected and at least a part of the driving environment information of the host vehicle is received from 25an intelligent transport system (ITS) server connected to the 5G network.
However, Lu teaches based on a downlink grant of a 5G network connected and at least a part of the driving environment information of the host vehicle is received from 25an intelligent transport system (ITS) server connected to the 5G network Examples of V2X communication include one or more of the following: DSRC (including BSMs and PSMs, among other types of DSRC communication); LTE; millimeter wave communication; 5G – See at least ¶26. For the purposes of this description, a computer-usable or computer-readable medium can be any apparatus that can contain, intelligent transport system – See at least ¶168).
Chan discloses a smart cruise control system for an autonomous vehicle.
Nakamura teaches a travel control device for controlling speed of an autonomous vehicle. Kawamoto teaches a drive control system for an autonomous vehicle. Lu teaches vehicle to vehicle communication system consisting of a 5g network system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chan, Nakamura and Kawamoto and include the feature of based on a downlink grant of a 5G network connected and at least a part of the driving environment information of the host vehicle is received from 25an intelligent transport system (ITS) server connected to the 5G network, as taught by Lu, in order to enhance vehicle to vehicle communication.

Regarding claim 10, the combination of Chan and Nakamura fails to explicitly disclose an inputter configured to receive, as input data, the vehicle information of the host vehicle, the road traffic information from the ITS server, and the vehicle information of the approaching vehicle located within the predetermined distance with respect to the host vehicle; a learning processor configured to apply the received input data to a learning model to extract adaptive driving data of the host vehicle in response to a change in space around the host 15vehicle; and an outputter configured to output the 
However, Kawamoto teaches:
an inputter configured to receive, as input data, the vehicle information of the host vehicle, the road traffic information from the ITS server, and the vehicle information of the approaching vehicle located within the predetermined distance with respect to the host vehicle (A driving control method of an aspect of the present disclosure includes the steps of accepting driving operation input of a driver driving a moving object – See at least ¶21); 
a learning processor configured to apply the received input data to a learning model to extract adaptive driving data of the host vehicle in response to a change in space around the host 15vehicle (Driving control apparatus of an aspect of the present disclosure includes an operation section, a detection section, a learning section, and an action control section. The operation section accepts driving operation input of a driver driving a moving object. The detection section detects a state of the moving object – See at least ¶11. The driving control apparatus can be caused to further include a verification section that makes a request to an external verification apparatus for verification of a personalization function learned by the learning section and acquire a verification result via a network, i.e. 5g network – See at least ¶12. The local map processing section extracts, as local information, local map-based narrow-range information around the vehicle such as the environmental information extracted based on the detection results and supplies the information to the behavior planning section, i.e. extract adaptive data of the host vehicle in response to change in space around the vehicle – See at least ¶90); and 
an outputter configured to output the adaptive driving data in response to the change in space around the host vehicle from the learning model, wherein the learning model is trained to generate the adaptive driving data according to the adaptive cruise mode or the adaptive avoidance mode based on the pre-calculated change state in 20space around the host vehicle and the plurality of pre-input data to correspond to the vehicle information of the host vehicle and the road traffic information and vehicle information data of the approaching vehicle, respectively, which are input in advance to recognize the change in space around the host vehicle (Driving control apparatus of an aspect of the present disclosure includes an operation section, a detection section, a learning section, and an action control section. The operation section accepts driving operation input of a driver driving a moving object. The detection section detects a state of the moving object – See at least 11. The driving control apparatus can be caused to further include a verification section that makes a request to an external verification apparatus for verification of a personalization function learned by the learning section and acquire a verification result via a network, i.e. 5g network – See at least ¶12).
Chan discloses a smart cruise control system for an autonomous vehicle.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chan and Nakamura and include the feature of receiving the driving environment information of the host vehicle and the vehicle information of the preceding vehicle and the following vehicle based on a downlink grant of a 5G network connected to operate the host vehicle equipped with the apparatus for controlling driving of a vehicle in an autonomous driving mode, and at least a part of the driving environment information of the host vehicle is received from 25an intelligent transport system (ITS) server connected to the 5G network, as taught by Kawamoto, to control a vehicle at a set speed in order to avoid collision with other vehicles.

Regarding claim 12, the combination of Chan and Nakamura fails to explicitly disclose receiving the driving environment information of the host vehicle and the vehicle information of the preceding vehicle and the following vehicle based on a downlink grant of a 5G network connected to operate the host vehicle equipped with the apparatus for controlling driving of a vehicle in an autonomous driving mode, and at least a part of the driving environment information of the host vehicle is received from 25an intelligent transport system (ITS) server connected to the 5G network.
However, Kawamoto teaches receiving the driving environment information of the host vehicle and the vehicle information of the preceding vehicle and the following vehicle to operate the host vehicle equipped with the apparatus for controlling driving of Driving control apparatus of an aspect of the present disclosure includes an operation section, a detection section, a learning section, and an action control section. The operation section accepts driving operation input of a driver driving a moving object. The detection section detects a state of the moving object – See at least ¶11).
Chan discloses a smart cruise control system for an autonomous vehicle.
Nakamura teaches a travel control device for controlling speed of an autonomous vehicle. Kawamoto teaches a drive control system for an autonomous vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chan and Nakamura and include the feature of receiving the driving environment information of the host vehicle and the vehicle information of the preceding vehicle and the following vehicle based on a downlink grant of a 5G network connected to operate the host vehicle equipped with the apparatus for controlling driving of a vehicle in an autonomous driving mode, and at least a part of the driving environment information of the host vehicle is received from 25an intelligent transport system (ITS) server connected to the 5G network, as taught by Kawamoto, to control a vehicle at a set speed in order to avoid collision with other vehicles.

The combination of Chan, Kakamura and Kawamoto fails to explicitly disclose based on a downlink grant of a 5G network connected and at least a part of the driving environment information of the host vehicle is received from 25an intelligent transport system (ITS) server connected to the 5G network.
based on a downlink grant of a 5G network connected and at least a part of the driving environment information of the host vehicle is received from 25an intelligent transport system (ITS) server connected to the 5G network (Examples of V2X communication include one or more of the following: DSRC (including BSMs and PSMs, among other types of DSRC communication); LTE; millimeter wave communication; 5G – See at least ¶26. For the purposes of this description, a computer-usable or computer-readable medium can be any apparatus that can contain, intelligent transport system – See at least ¶168).
Chan discloses a smart cruise control system for an autonomous vehicle.
Nakamura teaches a travel control device for controlling speed of an autonomous vehicle. Kawamoto teaches a drive control system for an autonomous vehicle. Lu teaches vehicle to vehicle communication system consisting of a 5g network system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chan, Nakamura and Kawamoto and include the feature of based on a downlink grant of a 5G network connected and at least a part of the driving environment information of the host vehicle is received from 25an intelligent transport system (ITS) server connected to the 5G network, as taught by Lu, in order to enhance vehicle to vehicle communication.

Regarding claim 20, the combination of Chan and Nakamura fails to explicitly disclose an inputter configured to receive, as input data, the vehicle information of the host vehicle, the road traffic information from the ITS server, and the vehicle information of the approaching vehicle located within the predetermined distance with respect to the 
However, Kawamoto teaches:
an inputter configured to receive, as input data, the vehicle information of the host vehicle, the road traffic information from the ITS server, and the vehicle information of the approaching vehicle located within the predetermined distance with respect to the host vehicle (A driving control method of an aspect of the present disclosure includes the steps of accepting driving operation input of a driver driving a moving object – See at least ¶21); 
a learning processor configured to apply the received input data to a learning model to extract adaptive driving data of the host vehicle in response to a change in space around the host 15vehicle (Driving control apparatus of an aspect of the present disclosure includes an operation section, a detection section, a learning section, and an action control section. The operation section accepts driving operation input of a driver driving a moving object. The detection section detects a state of the moving object – See at least ¶11. The driving control apparatus can be caused to further include a verification section that makes a request to an external verification apparatus for verification of a personalization function learned by the learning section and acquire a verification result via a network, i.e. 5g network – See at least ¶12. The local map processing section extracts, as local information, local map-based narrow-range information around the vehicle such as the environmental information extracted based on the detection results and supplies the information to the behavior planning section, i.e. extract adaptive data of the host vehicle in response to change in space around the vehicle – See at least ¶90); and 
an outputter configured to output the adaptive driving data in response to the change in space around the host vehicle from the learning model, wherein the learning model is trained to generate the adaptive driving data according to the adaptive cruise mode or the adaptive avoidance mode based on the pre-calculated change state in 20space around the host vehicle and the plurality of pre-input data to correspond to the vehicle information of the host vehicle and the road traffic information and vehicle information data of the approaching vehicle, respectively, which are input in advance to recognize the change in space around the host vehicle (Driving control apparatus of an aspect of the present disclosure includes an operation section, a detection section, a learning section, and an action control section. The operation section accepts driving operation input of a driver driving a moving object. The detection section detects a state of the moving object – See at least 11. The driving control apparatus can be caused to further include a verification section that makes a request to an external verification apparatus for verification of a personalization function learned by the learning section and acquire a verification result via a network, i.e. 5g network – See at least ¶12).
Chan discloses a smart cruise control system for an autonomous vehicle.
Nakamura teaches a travel control device for controlling speed of an autonomous vehicle. Kawamoto teaches a drive control system for an autonomous vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chan and Nakamura and include the feature of receiving the driving environment information of the host vehicle and the vehicle information of the preceding vehicle and the following vehicle based on a downlink grant of a 5G network connected to operate the host vehicle equipped with the apparatus for controlling driving of a vehicle in an autonomous driving mode, and at least a part of the driving environment information of the host vehicle is received from 25an intelligent transport system (ITS) server connected to the 5G network, as taught by Kawamoto, to control a vehicle at a set speed in order to avoid collision with other vehicles.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn Hyun Chan et al., KR20160004115A, in view of Masahide Nakamura, US 20180326981A1, as applied to claims 1 and 11 above, and further in view of Ernst, Jr et al., US7124027 B1, hereinafter referred to as Chan, Nakamura and Ernst, Jr, respectively.
Regarding claim 3, the combination of Chan and Nakamura fails to explicitly disclose calculating at least one of a time to collision (TTC) calculated based on the 
However, Ernst Jr teaches:
calculating at least one of a time to collision (TTC) calculated based on the vehicle information of the preceding vehicle and the distance between the host vehicle and the preceding vehicle (Calculating a probability of a crash of a time to collision (TTC) there is a region where probability of a crash approaches unity. Time from the collision there exists a region where the crash is avoidable if the driver takes appropriate action. The concept of the forward-looking, rear-end collision distance fo host vehicle warning embodiment of the system to reduce the probability of a collision with a preceding vehicle through driver notification – See at least page 34, column 17 lines 39-56), and 
5 determining that at least one of the preceding vehicle or the following vehicle is located in the collision danger section (The driver's assessment of the situation and responses, planned and executed, modify the perceived danger level in ways that the forward-looking, rear-end collision warning danger embodiment of the system – See at least page 34, column 18, lines 1-10).
Chan discloses a smart cruise control system for an autonomous vehicle.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chan and Nakamura and include the feature of calculating at least one of a time to collision (TTC) calculated based on the vehicle information of the preceding vehicle and the distance between the host vehicle and the preceding vehicle, as taught by Ernst Jr, to control a vehicle at a set speed in order to avoid collision with other vehicles.

Regarding claim 13, the combination of Chan and Nakamura fails to explicitly disclose a TTC calculator configured to calculate at least one of a time to collision (TTC) calculated based on the vehicle information of the preceding vehicle and the distance between the host 72Attorney Docket No.: 48905-0017001Client Ref.: LGPA-0079296.00/US/DHOH; LGE Ref.: 19AND156USO2vehicle and the preceding vehicle, or a time to collision calculated based on the vehicle information of the following vehicle and the distance between the host vehicle and the following vehicle; and a collision determiner configured to determine that at least one of the preceding vehicle or 5the following vehicle is located in a collision reserve section based on the time to collision or determine that at least one of the preceding vehicle or the following vehicle is located in a collision danger section..
However, Ernst Jr teaches:
calculating at least one of a time to collision (TTC) calculated based on the vehicle information of the preceding vehicle and the distance between the host vehicle and the preceding vehicle (Calculating a probability of a crash of a time to collision (TTC) there is a region where probability of a crash approaches unity. Time from the collision there exists a region where the crash is avoidable if the driver takes appropriate action. The concept of the forward-looking, rear-end collision warning embodiment of the system to reduce the probability of a collision with a preceding vehicle through driver notification – See at least page 34, column 17 lines 39-56), and 
5 determining that at least one of the preceding vehicle or the following vehicle is located in the collision danger section (The driver's assessment of the situation and responses, planned and executed, modify the perceived danger level in ways that the forward-looking, rear-end collision warning danger embodiment of the system – See at least page 34, column 18, lines 1-10).
Chan discloses a smart cruise control system for an autonomous vehicle.
Nakamura teaches a travel control device for controlling speed of an autonomous vehicle. Ernst Jr teaches a target vehicle following control for adaptive cruise control.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chan and Nakamura and include the feature of calculating at least one of a time to collision (TTC) calculated based on the vehicle information of the preceding vehicle and the distance between the host vehicle and the preceding vehicle, as taught by Ernst Jr, to control a vehicle at a set speed in order to avoid collision with other vehicles.

Claims 4-8 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn Hyun Chan et al., KR20160004115A, in view of Masahide Nakamura, US 20180326981A1, in view of Ernst, Jr et al., US7124027 B1, as applied to claims 3 and  above, and further in view of Kwang-Keun Shin et al., US 20100198478 A1, hereinafter referred to as Chan, Nakamura, Ernst Jr and Shin, respectively.
Regarding claim 4, the combination of Chan, Nakamura and Ernst Jr fails to explicitly disclose warning the preceding vehicle when the preceding vehicle is located in the collision reserve section and a speed of the preceding vehicle is equal to or smaller than a threshold value; decelerating the host vehicle corresponding to the speed of the preceding vehicle when the 15preceding vehicle is located in the collision reserve section and the following vehicle is located in a section other than the collision reserve section and the collision danger section; warning the following vehicle when the preceding vehicle is located in the collision reserve section and the following vehicle is located in the collision reserve section; and determining whether the host vehicle performs a lane change when the preceding vehicle is 20located in the collision reserve section and the following vehicle is located in the collision danger section.
However, Shin teaches:
warning the preceding vehicle when the preceding vehicle is located in the collision reserve section and a speed of the preceding vehicle is equal to or smaller than a threshold value (Additionally, an imminent lane change as indicated by position of the target vehicle within a lane as determined by sensors within the target vehicle or as indicated by activation of a turn signal in the target vehicle could be used to pre-warn the host vehicle – See at least ¶43. The host vehicle responds to the target vehicle following the target vehicle's change in speed, r, at a predetermined range r – See at least ¶48); 
Once the control region is determined, a control algorithm speed profile is applied according to the selected region. If the host vehicle state is in Region 1, for example, and a sudden cut-in of a slower target vehicle within short range r occurs, an immediate and large braking force is required to avoid collision – See at least ¶38); 
warning the following vehicle when the preceding vehicle is located in the collision reserve section and the following vehicle is located in the collision reserve section (Additionally, an imminent lane change as indicated by position of the target vehicle within a lane as determined by sensors within the target vehicle or as indicated by activation of a turn signal in the target vehicle could be used to pre-warn the host vehicle – See at least ¶43); and 
determining whether the host vehicle performs a lane change when the preceding vehicle is 20located in the collision reserve section and the following vehicle is located in the collision danger section (For example, from a leading target vehicle can be dynamically updated based upon the sensors within the target vehicle. Additionally, an imminent lane change as indicated by position of the target vehicle within a lane as determined by sensors within the target vehicle or as indicated by activation of a turn signal in the target vehicle could be used to pre-warn the host vehicle and input a projected and for immediate reaction by the host vehicle – See at least ¶43-45).
Chan discloses a smart cruise control system for an autonomous vehicle.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chan, Nakamura and Ernst Jr and include the feature of warning the preceding vehicle when the preceding vehicle is located in the collision reserve section and a speed of the preceding vehicle is equal to or smaller than a threshold value, as taught by Shin, to control a vehicle at a set speed in order to avoid collision with other vehicles.

Regarding claim 5, the combination of Chan, Nakamura and Ernst Jr fails to explicitly disclose 25warning the preceding vehicle when the preceding vehicle is located in the collision danger section and the speed of the preceding vehicle is equal to or smaller than the threshold value; decelerating the host vehicle corresponding to the speed of the preceding vehicle when the preceding vehicle is located in the collision danger section and the following vehicle is located in69Attorney Docket No.: 48905-0017001 Client Ref.: LGPA-0079296.00/US/DHOH; LGE Ref.: 19AND156USO2the section other than the collision reserve section and the collision danger section; and warning the following vehicle and determining whether the host vehicle performs a lane change when the preceding vehicle is located in the collision danger section and the following vehicle is located in the collision reserve section or the collision danger section.
However, Shin teaches:
warning the preceding vehicle when the preceding vehicle is located in the collision danger section and the speed of the preceding vehicle is equal to or smaller Additionally, an imminent lane change as indicated by position of the target vehicle within a lane as determined by sensors within the target vehicle or as indicated by activation of a turn signal in the target vehicle could be used to pre-warn the host vehicle – See at least ¶43. The host vehicle responds to the target vehicle following the target vehicle's change in speed, r, at a predetermined range r – See at least ¶48);
decelerating the host vehicle corresponding to the speed of the preceding vehicle when the preceding vehicle is located in the collision danger section and the following vehicle is located in 69Attorney Docket No.: 48905-0017001 Client Ref.: LGPA-0079296.00/US/DHOH; LGE Ref.: 19AND156USO2 the section other than the collision reserve section and the collision danger section (Once the control region is determined, a control algorithm speed profile is applied according to the selected region. If the host vehicle state is in Region 1, for example, and a sudden cut-in of a slower target vehicle within short range r occurs, an immediate and large braking force is required to avoid collision – See at least ¶38); and 
warning the following vehicle and determining whether the host vehicle performs a lane change when the preceding vehicle is located in the collision danger section and the following vehicle is located in the collision reserve section or the collision danger section (Additionally, an imminent lane change as indicated by position of the target vehicle within a lane as determined by sensors within the target vehicle or as indicated by activation of a turn signal in the target vehicle could be used to pre-warn the host vehicle – See at least ¶43).
Chan discloses a smart cruise control system for an autonomous vehicle.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chan, Nakamura and Ernst and include the feature of warning the preceding vehicle when the preceding vehicle is located in the collision reserve section and a speed of the preceding vehicle is equal to or smaller than a threshold value, as taught by Shin, to control a vehicle at a set speed in order to avoid collision with other vehicles.

Regarding claim 6, the combination of Chan, Nakamura and Ernst Jr fails to explicitly disclose accelerating the host vehicle corresponding to a speed of the following vehicle when the following vehicle is located in the collision reserve section and the preceding vehicle is located 10in the section other than the collision reserve section and the collision danger section; warning the preceding vehicle when the following vehicle is located in the collision reserve section and the preceding vehicle is located in the collision reserve section; and determining whether the host vehicle performs a lane change when the following vehicle is located in the collision reserve section and the preceding vehicle is located in the collision 15danger section.
However, Shin teaches:
accelerating the host vehicle corresponding to a speed of the following vehicle when the following vehicle is located in the collision reserve section and the preceding vehicle is located 10in the section other than the collision reserve section and the collision Sensing device integral to host vehicle gathers data regarding r and in relation to target vehicle. The target object following control module monitors inputs. Applying methods described herein, module outputs an acceleration command describing a desired change in v. The magnitude and sign of corresponds to a desired increase or decrease in v, brake control module issues a braking command from module, activating brakes to apply a slowing force upon wheels of the vehicle – See at least ¶20); 
warning the preceding vehicle when the following vehicle is located in the collision reserve section and the preceding vehicle is located in the collision reserve section (Additionally, an imminent lane change as indicated by position of the target vehicle within a lane as determined by sensors within the target vehicle or as indicated by activation of a turn signal in the target vehicle could be used to pre-warn the host vehicle – See at least ¶43. The host vehicle responds to the target vehicle following the target vehicle's change in speed, r, at a predetermined range r – See at least ¶48); and
determining whether the host vehicle performs a lane change when the following vehicle is located in the collision reserve section and the preceding vehicle is located in the collision 15danger section (Additionally, an imminent lane change as indicated by position of the target vehicle within a lane as determined by sensors within the target vehicle or as indicated by activation of a turn signal in the target vehicle could be used to pre-warn the host vehicle and input a projected r for immediate reaction by the host vehicle – See at least ¶43).
Chan discloses a smart cruise control system for an autonomous vehicle.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chan, Nakamura and Ernst Jr and include the feature of warning the preceding vehicle when the preceding vehicle is located in the collision reserve section and a speed of the preceding vehicle is equal to or smaller than a threshold value, as taught by Shin, to control a vehicle at a set speed in order to avoid collision with other vehicles.

Regarding claim 7, the combination of Chan, Nakamura and Ernst Jr fails to explicitly disclose accelerating the host vehicle corresponding to a speed of the following vehicle when the 20following vehicle is located in the collision danger section and the preceding vehicle is located in the section other than the collision reserve section and the collision danger section; and warning the following vehicle and determining whether the host vehicle performs a lane change when the following vehicle is located in the collision danger section and the following vehicle is located in the collision reserve section or the collision danger section.
However, Shin teaches:
accelerating the host vehicle corresponding to a speed of the following vehicle when the 20following vehicle is located in the collision danger section and the preceding vehicle is located in the section other than the collision reserve section and the collision danger section (Sensing device integral to host vehicle gathers data regarding r and in relation to target vehicle. The target object following control module monitors inputs. Applying methods described herein, module outputs an acceleration command describing a desired change in v. The magnitude and sign of corresponds to a desired increase or decrease in v, brake control module issues a braking command from module, activating brakes to apply a slowing force upon wheels of the vehicle – See at least ¶20); 
warning the following vehicle and determining whether the host vehicle performs a lane change when the following vehicle is located in the collision danger section and the following vehicle is located in the collision reserve section or the collision danger section (Additionally, an imminent lane change as indicated by position of the target vehicle within a lane as determined by sensors within the target vehicle or as indicated by activation of a turn signal in the target vehicle could be used to pre-warn the host vehicle – See at least ¶43. The host vehicle responds to the target vehicle following the target vehicle's change in speed, r, at a predetermined range r – See at least ¶48); and
Chan discloses a smart cruise control system for an autonomous vehicle.
Nakamura teaches a travel control device for controlling speed of an autonomous vehicle. Ernst Jr teaches a target vehicle following control for adaptive cruise control. Shin teaches a target vehicle following control for adaptive cruise control.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chan, Nakamura and Ernst Jr and include the feature of warning the preceding vehicle when the preceding vehicle is located in the collision reserve section and a speed of the preceding vehicle is 

Regarding claim 8, the combination of Chan and Nakamura fails to explicitly disclose determining whether a lane exists on left and right sides of the host vehicle and a vehicle70Attorney Docket No.: 48905-0017001 Client Ref.: LGPA-0079296.00/US/DHOH; LGE Ref.: 19AND156USO2exists behind the left and right sides of the host vehicle; setting a movable lane of the host vehicle and a movable space of the movable lane; calculating a time to collision based on the vehicle information of the following vehicle of the movable lane, and a distance between a reference point of the movable space and the 5following vehicle; and performing the lane change of the host vehicle to the lane when the time to collision increases.
However, Ernst Jr teaches:
setting a movable lane of the host vehicle and a movable space of the movable lane (A traffic environment of the vehicle can also be used by the threat assessment subsystem. Occurrences such as moveable lane changes, movement space by a vehicle – See at least page 29, column 7, lines 26-35); and 
calculating a time to collision based on the vehicle information of the following vehicle of the movable lane, and a distance between a reference point of the movable space and the 5following vehicle (Calculating a probability of a crash of a time to collision (TTC) there is a region where probability of a crash approaches unity. Time from the collision there exists a region where the crash is avoidable if the driver takes appropriate action. The concept of the forward-looking, rear-end collision warning embodiment of the system to reduce the probability of a collision with a preceding vehicle through driver notification – See at least page 34, column 17 lines 39-56).
Chan discloses a smart cruise control system for an autonomous vehicle.
Nakamura teaches a travel control device for controlling speed of an autonomous vehicle. Ernst Jr teaches a target vehicle following control for adaptive cruise control.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chan and Nakamura and include the feature of warning the preceding vehicle when the preceding vehicle is located in the collision reserve section and a speed of the preceding vehicle is equal to or smaller than a threshold value, as taught by Ernst Jr, to control a vehicle at a set speed in order to avoid collision with other vehicles.

The combination of Chan, Kakamura and Ernst Jr fails to explicitly disclose determining whether a lane exists on left and right sides of the host vehicle and a vehicle70Attorney Docket No.: 48905-0017001 Client Ref.: LGPA-0079296.00/US/DHOH; LGE Ref.: 19AND156USO2exists behind the left and right sides of the host vehicle; and performing the lane change of the host vehicle to the lane when the time to collision increases.
However, Shin teaches:
determining whether a lane exists on left and right sides of the host vehicle and a vehicle70Attorney Docket No.: 48905-0017001 Client Ref.: LGPA-0079296.00/US/DHOH; LGE Ref.: 19AND156USO2exists behind the left and right sides of the host vehicle (Target object following control module can include a program or a number of programs to utilize the inputs, applying calibrated relationships and desired values to achieve the necessary balance of the host vehicle either to static lane conditions or dynamic lane conditions – See at least ¶23); and 
Additionally, an imminent lane change as indicated by position of the target vehicle within a lane as determined by sensors within the target vehicle or as indicated by activation of a turn signal in the target vehicle could be used to pre-warn the host vehicle and input a projected vT and r for immediate reaction by the host vehicle – See at least ¶43).
Chan discloses a smart cruise control system for an autonomous vehicle.
Nakamura teaches a travel control device for controlling speed of an autonomous vehicle. Ernst Jr teaches a target vehicle following control for adaptive cruise control. Shin teaches a target vehicle following control for adaptive cruise control.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chan, Nakamura and Ernst Jr and include the feature of determining whether a lane exists on left and right sides of the host vehicle and a vehicle70Attorney Docket No.: 48905-0017001 Client Ref.: LGPA-0079296.00/US/DHOH; LGE Ref.: 19AND156USO2exists behind the left and right sides of the host vehicle; setting a movable lane of the host vehicle and a movable space of the movable lane, as taught by Shin, to control a vehicle at a set speed in order to avoid collision with other vehicles.
Regarding claim 14, the combination of Chan, Nakamura and Ernst Jr fails to explicitly disclose warning the preceding vehicle when the preceding vehicle is located in the collision reserve section and a speed of the preceding vehicle is equal to or smaller than a threshold value; decelerating the host vehicle corresponding to the speed of the preceding vehicle when the 15preceding vehicle is located in the collision reserve section and the following vehicle is located in a section other than the collision reserve 
However, Shin teaches:
warning the preceding vehicle when the preceding vehicle is located in the collision reserve section and a speed of the preceding vehicle is equal to or smaller than a threshold value (Additionally, an imminent lane change as indicated by position of the target vehicle within a lane as determined by sensors within the target vehicle or as indicated by activation of a turn signal in the target vehicle could be used to pre-warn the host vehicle – See at least ¶43. The host vehicle responds to the target vehicle following the target vehicle's change in speed, r, at a predetermined range r – See at least ¶48); 
decelerating the host vehicle corresponding to the speed of the preceding vehicle when the 15preceding vehicle is located in the collision reserve section and the following vehicle is located in a section other than the collision reserve section and the collision danger section (Once the control region is determined, a control algorithm speed profile is applied according to the selected region. If the host vehicle state is in Region 1, for example, and a sudden cut-in of a slower target vehicle within short range r occurs, an immediate and large braking force is required to avoid collision – See at least ¶38); 
warning the following vehicle when the preceding vehicle is located in the collision reserve section and the following vehicle is located in the collision reserve Additionally, an imminent lane change as indicated by position of the target vehicle within a lane as determined by sensors within the target vehicle or as indicated by activation of a turn signal in the target vehicle could be used to pre-warn the host vehicle – See at least ¶43); and 
determining whether the host vehicle performs a lane change when the preceding vehicle is 20located in the collision reserve section and the following vehicle is located in the collision danger section (For example, from a leading target vehicle can be dynamically updated based upon the sensors within the target vehicle. Additionally, an imminent lane change as indicated by position of the target vehicle within a lane as determined by sensors within the target vehicle or as indicated by activation of a turn signal in the target vehicle could be used to pre-warn the host vehicle and input a projected and for immediate reaction by the host vehicle – See at least ¶43-45).
Chan discloses a smart cruise control system for an autonomous vehicle.
Nakamura teaches a travel control device for controlling speed of an autonomous vehicle. Ernst Jr teaches a target vehicle following control for adaptive cruise control. Shin teaches a target vehicle following control for adaptive cruise control.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chan, Nakamura and Ernst and include the feature of warning the preceding vehicle when the preceding vehicle is located in the collision reserve section and a speed of the preceding vehicle is equal to or smaller than a threshold value, as taught by Shin, to control a vehicle at a set speed in order to avoid collision with other vehicles
.
Regarding claim 15, the combination of Chan, Nakamura and Ernst Jr fails to explicitly disclose 25warning the preceding vehicle when the preceding vehicle is located in the collision danger section and the speed of the preceding vehicle is equal to or smaller than the threshold value; decelerating the host vehicle corresponding to the speed of the preceding vehicle when the preceding vehicle is located in the collision danger section and the following vehicle is located in69Attorney Docket No.: 48905-0017001 Client Ref.: LGPA-0079296.00/US/DHOH; LGE Ref.: 19AND156USO2the section other than the collision reserve section and the collision danger section; and warning the following vehicle and determining whether the host vehicle performs a lane change when the preceding vehicle is located in the collision danger section and the following vehicle is located in the collision reserve section or the collision danger section.
However, Shin teaches:
warning the preceding vehicle when the preceding vehicle is located in the collision danger section and the speed of the preceding vehicle is equal to or smaller than the threshold value (Additionally, an imminent lane change as indicated by position of the target vehicle within a lane as determined by sensors within the target vehicle or as indicated by activation of a turn signal in the target vehicle could be used to pre-warn the host vehicle – See at least ¶43. The host vehicle responds to the target vehicle following the target vehicle's change in speed, r, at a predetermined range r – See at least ¶48);
decelerating the host vehicle corresponding to the speed of the preceding vehicle when the preceding vehicle is located in the collision danger section and the following vehicle is located in 69Attorney Docket No.: 48905-0017001 Client Ref.: LGPA-0079296.00/US/DHOH; LGE Ref.: 19AND156USO2 the section other than the collision reserve section and the collision danger section (Once the control region is determined, a control algorithm speed profile is applied according to the selected region. If the host vehicle state is in Region 1, for example, and a sudden cut-in of a slower target vehicle within short range r occurs, an immediate and large braking force is required to avoid collision – See at least ¶38); and 
warning the following vehicle and determining whether the host vehicle performs a lane change when the preceding vehicle is located in the collision danger section and the following vehicle is located in the collision reserve section or the collision danger section (Additionally, an imminent lane change as indicated by position of the target vehicle within a lane as determined by sensors within the target vehicle or as indicated by activation of a turn signal in the target vehicle could be used to pre-warn the host vehicle – See at least ¶43).
Chan discloses a smart cruise control system for an autonomous vehicle.
Nakamura teaches a travel control device for controlling speed of an autonomous vehicle. Ernst Jr teaches a target vehicle following control for adaptive cruise control. Shin teaches a target vehicle following control for adaptive cruise control.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chan, Nakamura and Ernst Jr and include the feature of warning the preceding vehicle when the preceding vehicle is located in the collision reserve section and a speed of the preceding vehicle is equal to or smaller than a threshold value, as taught by Shin, to control a vehicle at a set speed in order to avoid collision with other vehicles.

Regarding claim 16, the combination of Chan, Nakamura and Ernst Jr fails to explicitly disclose wherein the adaptive driving controller is configured to accelerate the host vehicle corresponding to a speed of the following vehicle when the following 5vehicle is located in the collision reserve section and the preceding vehicle is located in a section other than the collision reserve section and the collision danger section, warn the preceding vehicle when the following vehicle is located in the collision reserve section and the preceding vehicle is located in the collision reserve section, and determine whether the host vehicle performs a lane change when the following vehicle is 10located in the collision reserve section and the preceding vehicle is located in the collision danger section.
However, Shin teaches:
accelerate the host vehicle corresponding to a speed of the following vehicle when the following 5vehicle is located in the collision reserve section and the preceding vehicle is located in a section other than the collision reserve section and the collision danger section (Sensing device integral to host vehicle gathers data regarding r and in relation to target vehicle. The target object following control module monitors inputs. Applying methods described herein, module outputs an acceleration command describing a desired change in v. The magnitude and sign of corresponds to a desired increase or decrease in v, brake control module issues a braking command from module, activating brakes to apply a slowing force upon wheels of the vehicle – See at least ¶20); 
warn the preceding vehicle when the following vehicle is located in the collision reserve section and the preceding vehicle is located in the collision reserve section Additionally, an imminent lane change as indicated by position of the target vehicle within a lane as determined by sensors within the target vehicle or as indicated by activation of a turn signal in the target vehicle could be used to pre-warn the host vehicle – See at least ¶43. The host vehicle responds to the target vehicle following the target vehicle's change in speed, r, at a predetermined range r – See at least ¶48); and
determine whether the host vehicle performs a lane change when the following vehicle is 10located in the collision reserve section and the preceding vehicle is located in the collision danger section (Additionally, an imminent lane change as indicated by position of the target vehicle within a lane as determined by sensors within the target vehicle or as indicated by activation of a turn signal in the target vehicle could be used to pre-warn the host vehicle and input a projected r for immediate reaction by the host vehicle – See at least ¶43).
Chan discloses a smart cruise control system for an autonomous vehicle.
Nakamura teaches a travel control device for controlling speed of an autonomous vehicle. Ernst Jr teaches a target vehicle following control for adaptive cruise control. Shin teaches a target vehicle following control for adaptive cruise control.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chan, Nakamura and Ernst Jr and include the feature of warning the preceding vehicle when the preceding vehicle is located in the collision reserve section and a speed of the preceding vehicle is equal to or smaller than a threshold value, as taught by Shin, to control a vehicle at a set speed in order to avoid collision with other vehicles.

Regarding claim 17, the combination of Chan, Nakamura and Ernst Jr fails to explicitly disclose accelerating the host vehicle corresponding to a speed of the following vehicle when the 20following vehicle is located in the collision danger section and the preceding vehicle is located in the section other than the collision reserve section and the collision danger section; and warning the following vehicle and determining whether the host vehicle performs a lane change when the following vehicle is located in the collision danger section and the following vehicle is located in the collision reserve section or the collision danger section.
However, Shin teaches:
accelerating the host vehicle corresponding to a speed of the following vehicle when the 20following vehicle is located in the collision danger section and the preceding vehicle is located in the section other than the collision reserve section and the collision danger section (Sensing device integral to host vehicle gathers data regarding r and in relation to target vehicle. The target object following control module monitors inputs. Applying methods described herein, module outputs an acceleration command describing a desired change in v. The magnitude and sign of corresponds to a desired increase or decrease in v, brake control module issues a braking command from module, activating brakes to apply a slowing force upon wheels of the vehicle – See at least ¶20); 
warning the following vehicle and determining whether the host vehicle performs a lane change when the following vehicle is located in the collision danger section and the following vehicle is located in the collision reserve section or the collision danger section (Additionally, an imminent lane change as indicated by position of the target vehicle within a lane as determined by sensors within the target vehicle or as indicated by activation of a turn signal in the target vehicle could be used to pre-warn the host vehicle – See at least ¶43. The host vehicle responds to the target vehicle following the target vehicle's change in speed, r, at a predetermined range r – See at least ¶48); and
Chan discloses a smart cruise control system for an autonomous vehicle.
Nakamura teaches a travel control device for controlling speed of an autonomous vehicle. Ernst Jr teaches a target vehicle following control for adaptive cruise control. Shin teaches a target vehicle following control for adaptive cruise control.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chan, Nakamura and Ernst Jr and include the feature of warning the preceding vehicle when the preceding vehicle is located in the collision reserve section and a speed of the preceding vehicle is equal to or smaller than a threshold value, as taught by Shin, to control a vehicle at a set speed in order to avoid collision with other vehicles.

Regarding claim 18, the combination of Chan and Nakamura fails to explicitly disclose determining whether a lane exists on left and right sides of the host vehicle and a vehicle70Attorney Docket No.: 48905-0017001 Client Ref.: LGPA-0079296.00/US/DHOH; LGE Ref.: 19AND156USO2exists behind the left and right sides of the host vehicle; setting a movable lane of the host vehicle and a movable space of the movable lane; calculating a time to collision based on the vehicle information of the following vehicle of the movable lane, and a distance between a reference point of the movable space and the 5following vehicle; and performing the lane change of the host vehicle to the lane when the time to collision increases.

setting a movable lane of the host vehicle and a movable space of the movable lane (A traffic environment of the vehicle can also be used by the threat assessment subsystem. Occurrences such as moveable lane changes, movement space by a vehicle – See at least page 29, column 7, lines 26-35); and 
calculating a time to collision based on the vehicle information of the following vehicle of the movable lane, and a distance between a reference point of the movable space and the 5following vehicle (Calculating a probability of a crash of a time to collision (TTC) there is a region where probability of a crash approaches unity. Time from the collision there exists a region where the crash is avoidable if the driver takes appropriate action. The concept of the forward-looking, rear-end collision warning embodiment of the system to reduce the probability of a collision with a preceding vehicle through driver notification – See at least page 34, column 17 lines 39-56).
Chan discloses a smart cruise control system for an autonomous vehicle.
Nakamura teaches a travel control device for controlling speed of an autonomous vehicle. Ernst Jr teaches a target vehicle following control for adaptive cruise control.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chan and Nakamura and include the feature of warning the preceding vehicle when the preceding vehicle is located in the collision reserve section and a speed of the preceding vehicle is equal to or smaller than a threshold value, as taught by Ernst Jr, to control a vehicle at a set speed in order to avoid collision with other vehicles.


However, Shin teaches:
determining whether a lane exists on left and right sides of the host vehicle and a vehicle70Attorney Docket No.: 48905-0017001 Client Ref.: LGPA-0079296.00/US/DHOH; LGE Ref.: 19AND156USO2exists behind the left and right sides of the host vehicle (Target object following control module can include a program or a number of programs to utilize the inputs, applying calibrated relationships and desired values to achieve the necessary balance of the host vehicle either to static lane conditions or dynamic lane conditions – See at least ¶23); and 
performing the lane change of the host vehicle to the lane when the time to collision increases (Additionally, an imminent lane change as indicated by position of the target vehicle within a lane as determined by sensors within the target vehicle or as indicated by activation of a turn signal in the target vehicle could be used to pre-warn the host vehicle and input a projected vT and r for immediate reaction by the host vehicle – See at least ¶43).
Chan discloses a smart cruise control system for an autonomous vehicle.
Nakamura teaches a travel control device for controlling speed of an autonomous vehicle. Ernst Jr teaches a target vehicle following control for adaptive cruise control. Shin teaches a target vehicle following control for adaptive cruise control.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chan, Nakamura and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/M.M.K./Examiner, Art Unit 3662                                                                                                                                                                                                        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662